United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1882
Issued: April 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2015 appellant filed a timely appeal from an April 29, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
April 29, 2015 because he refused suitable work under 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On October 3, 2012 appellant, then a 54-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on October 2, 2012 he suffered a hernia when he caught a
buggy that had tipped off the ramp. He stopped work on October 3, 2012 and returned to work
1

5 U.S.C. § 8101 et seq.

on October 10, 2012. Appellant then stopped work on December 12, 2012 and did not return.
OWCP accepted the claim for inguinal hernia without obstruction or gangrene, bilateral. No
surgeries have been performed. Appellant received periodic compensation payments for
disability commencing December 16, 2012.
In reports dated October 15, November 12 and 13, 2012, Dr. Mark Ciaglia, an osteopath
and orthopedic surgeon, indicated that medical clearance from appellant’s cardiologist was
needed prior to surgical repair of the hernias. In his November 13, 2012 report, he opined that
appellant was capable of telephone duties for four to six hours per day. The employing
establishment, however, did not have the requested sedentary work available.
In a March 12, 2013 report, Dr. Amilcar Avendano, a Board-certified internist, indicated
that appellant was unable to undergo hernia surgery because he had five cardiac stents placed in
August 2012, he should not have surgery for one year, and would be unable to stop medications
until then.
In a March 28, 2014 letter, OWCP requested that Dr. Ciaglia provide a well-rationalized
medical report regarding appellant’s disability status.2 No response was received.
In October 2014, OWCP referred appellant, along with the medical record, a statement of
accepted facts (SOAF) and lists of questions, to Dr. Howard L. Beaton, a Board-certified general
surgeon, for a second opinion examination. Dr. Beaton was asked to provide a medical opinion
as to whether appellant had any residuals of the accepted condition and whether his current
disability was due to the October 2, 2012 employment event or due to any medical conditions not
related to the October 2, 2012 employment event. In a November 11, 2014 report, he noted the
history of injury, his review of the SOAF, and the medical record. Dr. Beaton noted that elective
surgical repair of the bilateral inguinal hernias were advised following medical clearance.
Appellant’s past medical history was significant for coronary artery disease, for which five
percutaneous stents have been inserted several months prior to the October 2, 2012 employment
incident. He was maintained on anticoagulation medication and has not been cleared for elective
surgery. In April 2013, appellant underwent coronary artery bypass surgery to relieve
obstructions in three vessels and, two weeks prior to his evaluation, two additional percutaneous
coronary stents were inserted. Dr. Beaton noted that appellant continued on antiplatelets agents.
He opined that the accepted work-related conditions have not resolved. Dr. Beaton also opined
that appellant could not perform his date-of-injury job as a rural carrier due to the fact that his
hernias must be repaired prior to a full-time, full-duty return to work. He indicated that even
though appellant was medically disabled from his date-of-injury job as a rural carrier, he could
perform full-time, limited-duty work with restrictions of no pushing, no pulling, and no lifting
over 20 pounds during an eight-hour day. Dr. Beaton further opined that even though appellant
has nonwork-related coronary artery disease, he may perform full-time, limited-duty work within

2

In several letters, OWCP wrote appellant’s treating physician, Dr. Ronald A. Buczek, an osteopath, and
requested that he provide a well-rationalized medical report regarding appellant’s work-related disability and if he
was medically able to return to full-duty work or perform some type of gainful employment in a limited-duty
capacity. It, however, received no response from Dr. Buczek. Appellant indicated that he was changing his
physician to Dr. Ciaglia.

2

those restrictions until he was medically cleared to undergo surgical repair of his inguinal
hernias.
On January 30, 2015 the employing establishment offered appellant a modified rural
carrier position, which entailed delivering assigned routes for 5.5 hours. The physical
requirements of the position required pushing, pulling, lifting, and picking up letters and parcels
up to 20 pounds for 5.5 hours intermittently, walking for 30 minutes intermittently, operating
motor vehicle, and reaching at shoulder level to deliver five hours intermittently.
On March 12, 2015 OWCP advised appellant that the duties and physical requirements of
the modified rural carrier position were suitable as it was within the medical limitations provided
by Dr. Beaton in his November 11, 2014 report and that the employing establishment confirmed
that the position remained open and available to him. OWCP afforded appellant 30 days to
accept the position or provide his reasons for refusal. Appellant was advised that, pursuant to 5
U.S.C. § 8106(c)(2), an employee who refuses an offer of suitable work without reasonable
cause is not entitled to further compensation for wage loss or schedule award.
OWCP did not receive a response to the 30-day notice. The employing establishment
confirmed that appellant did not accept the job and did not return to work during the 30-day
period.
By notice dated April 13, 2015, appellant was advised that his refusal of the offered
position was not justified and he was afforded an additional 15 days to accept the job. He did not
accept the job and did not return to work during the 15-day period.
In an April 23, 2015 letter, appellant related that he had a discussion with his postmaster
and that he could not accept the job offer because of his nonwork-related, preexisting medical
conditions which include six stents in his heart, his triple bypass surgery, multiple cardiac artery
blockages, and emphysema. He requested that OWCP accept those conditions as valid reasons
to refuse work. Appellant also referenced Publication CA-810 (8-4C) and indicated that he
could not accept the position due to those conditions.
An October 3, 2014 cardiac catherization study and an October 4, 2014 hemodynamic
report were submitted.
By decision dated April 29, 2015, OWCP terminated appellant’s entitlement to
compensation benefits effective April 29, 2015 because he refused to accept suitable
employment in keeping with 5 U.S.C. § 8106(c)(2).
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.3 Section 8106(c)(2) of FECA4 provides that a partially
3

Linda D. Guerrero, 54 ECAB 556 (2003).

4

Supra note 1.

3

disabled employee who refuses or neglects to work after suitable work is offered to, procured by,
or secured for the employee is not entitled to compensation.5 To justify termination of
compensation, OWCP must show that the work offered was suitable and must inform appellant
of the consequences of refusal to accept such employment.6 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.7
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee has
the burden of showing that such refusal or failure to work was reasonable or justified.8 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.9
Before compensation can be terminated, however, OWCP has the burden of
demonstrating that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, establishing that a position has been offered within the employee’s
work restrictions, and setting forth the specific job requirements of the position.10 In other
words, to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty
provision, OWCP has the burden of showing that the work offered to and refused by appellant
was suitable.11
Once OWCP establishes that the work offered is suitable, the burden shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.12 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.13 OWCP
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.14 In evaluating the suitability of a particular position,
OWCP must consider preexisting and subsequently acquired medical conditions.15
5

Id. at § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

6

Ronald M. Jones, 52 ECAB 190 (2000).

7

Joan F. Burke, 54 ECAB 406 (2003).

8

20 C.F.R. § 10.517(a).

9

Id. at § 10.516.

10

See Linda Hilton, 52 ECAB 476 (2001).

11

Id.

12

See supra note 6.

13

Gayle Harris, 52 ECAB 319 (2001).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5a
(July 2013).
15

Martha A. McConnell, 50 ECAB 129, 132 (1998).

4

ANALYSIS
OWCP accepted that appellant sustained inguinal hernia without obstruction or gangrene,
bilateral. Although surgical repair of the hernias was recommended, no surgeries had been
performed due to nonwork-related conditions.
On January 30, 2015 the employing establishment offered appellant a position as a
modified rural carrier. The determination of whether an employee has the physical ability to
perform a position offered by the employing establishment is primarily a medical question that
must be resolved by the medical evidence.16 The Board finds that the weight of the evidence in
this case clearly establishes that appellant was capable of performing the offered position.17
In late 2012, Dr. Ciaglia found that appellant was capable of sedentary work. In a
March 12, 2013 report, Dr. Avendano indicated that appellant was unable to undergo hernia
surgery because he had five stents placed in August 2012 and he should not have surgery for one
year. However, Dr. Avendano did not provide an opinion regarding appellant’s disability status.
In his November 11, 2014 report, Dr. Beaton reviewed appellant’s medical records and
provided a comprehensive, well-rationalized report. He noted that medical clearance was needed
prior to elective surgical repair of the bilateral inguinal hernias. Dr. Beaton further noted
appellant’s significant past medical history for coronary artery disease and his current status with
regards to medication and percutaneous coronary stents. He opined that the accepted workrelated conditions had not resolved and that appellant could not perform his date-of-injury job as
a rural carrier due to the fact that his hernias must be repaired prior to a full-time, full-duty return
to work. Dr. Beaton indicated, however, that even though appellant has nonwork-related
coronary artery disease he could perform full-time, limited-duty work with restrictions of no
pushing, no pulling, and no lifting over 20 pounds during an eight-hour day until he was
medically cleared to undergo surgical repair of his inguinal hernias. The employing
establishment’s job offer, which requires appellant to push, pull, lift, and pick up letters and
parcels up to 20 pounds for 5.5 hours intermittently, walk for 30 minutes intermittently, and
operate a motor vehicle and reach at shoulder level to deliver five hours intermittently, falls
within the restrictions set forth by Dr. Beaton. The Board thus finds that the offered position was
medically suitable.
The Board further finds that OWCP complied with its procedural requirements in
advising appellant that the position was suitable, providing him with the opportunity to accept
the position or provide reasons for his refusal and notifying him of the penalty provision of
section 8106(c).18 Appellant did not respond to OWCP’s March 12, 2015 30-day notice which
found the job offer suitable and in accordance with Dr. Beaton’s medical limitations. In
16

See Robert Dickinson, 46 ECAB 1002 (1995).

17

The Board notes that appellant’s physician, Dr. Ciaglia, indicated in his November 13, 2012 report that
appellant was capable of sedentary work four to six hours per day. As the employing establishment did not have
total sedentary work available, appellant was referred to Dr. Beaton for a second opinion examination.
18

See Bruce Sanborn, 49 ECAB 176 (1997).

5

response to the April 13, 2015 15-day notice, which found appellant’s reasons not valid, he
indicated, in an April 23, 2015 letter, that he did not accept the job offer because of his nonworkrelated, preexisting heart conditions, multiple cardiac procedures and other medical conditions,
including emphysema. However, he did not submit any medical evidence supporting that he was
unable to perform the duties of the offered position. Furthermore, appellant has not submitted
any recent reports from his physicians addressing disability. The diagnostic testing he submitted
fails to contain a medical opinion on disability and the causal relationship of such disability. The
Board finds that OWCP properly followed its procedures in terminating compensation under
section 8106.
On appeal, appellant reiterates his contention that the medical evidence supports that
between the 2012 work injury and Dr. Beaton’s medical examination in late 2014, he did not
regain his health, but rather had multiple cardiac procedures. He indicated that he is now in need
of a heart transplant. Appellant notes that his prior cardiac medical condition is known to both
his employer and OWCP and that those conditions should be valid reasons to refuse suitable
work. He additionally refers to Publication CA-810 (8-4C) which states, “The position should be
compatible with the employee’s medical condition, including any nonwork-related medical
condition which either preexisted the injury at work or developed since it occurred.” The
determination of whether an employee is physically capable of performing a modified
assignment is a medical question that must be resolved by medical evidence.19 OWCP
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work.20 In this case, the medical records on file do not support
that appellant is unable to perform the modified rural carrier position, either due to his
preexisting cardiac condition or his accepted hernia condition. Thus, appellant’s argument lacks
merit.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
April 29, 2015 on the grounds that he refused an offer of suitable work under 5 U.S.C.
§ 8106(c)(2).

19

Gayle Harris, 52 ECAB 319 (2001).

20

Supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the April 29, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 27, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

